266 S.W.3d 889 (2008)
Dale MINNIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68839.
Missouri Court of Appeals, Western District.
October 28, 2008.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Asst. Atty. Gen., joins on the briefs, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.


*890 Order

PER CURIAM.
Dale Minnis appeals the denial of his motion for post-conviction relief without an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).